United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BAY PINES VETERANS MEDICAL CENTER,
Bay Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1571
Issued: November 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 12, 2017 appellant filed a timely appeal from a January 17, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established more than three percent permanent impairment
of the right leg for which she previously received a schedule award.
On appeal appellant asserts that the medical evidence of record establishes that she is
entitled to a schedule award for left upper extremity conditions, that OWCP should schedule a
second opinion impairment evaluation, and that OWCP procedures do not require that the sixth

1

5 U.S.C. § 8101 et seq.

edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides)2 always be used.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as presented in the
Board’s prior decision are incorporated herein by reference. The relevant facts are as follows.
On September 19, 2013 appellant, then a 53-year-old sign language interpreter, fell in a
parking lot at work and injured her knees and left arm. In October 2013 she transferred to a
position as an Equal Employment Opportunity (EEO) assistant. In October 2014 appellant
moved from Florida to South Carolina and transferred to a Veterans Affairs facility there.
OWCP accepted the claim for left knee contusion, left wrist sprain, left elbow/forearm
sprain, right knee bursitis, left carpal tunnel syndrome, and left ulnar nerve lesion.
By decision dated October 21, 2015, OWCP granted appellant as schedule award for
three percent permanent impairment of the right leg. The date of maximum medical
improvement was noted as April 16, 2015 and the period of the award ran from April 16 to
June 15, 2015. Appellant subsequently appealed to the Board.
During the pendency of the appeal, appellant submitted an April 4, 2016 report from
Dr. Barry D. Oliver, a Board-certified orthopedic surgeon, who noted her complaints of bilateral
hand and wrist pain with progressive numbness and tingling. Following physical examination
Dr. Oliver diagnosed bilateral cubital tunnel syndrome and bilateral Guyon’s canal syndrome.
Appellant transferred to an EEO specialist position with the Department of the Navy in
Washington, DC, in June 2016 and moved from South Carolina to Virginia.
In a treatment note dated October 20, 2016, Dr. Ryan M. Jander, Board-certified in
orthopedic and hand surgery, noted seeing appellant for evaluation of her left arm. He noted the
employment injury, a past history of left elbow decompression surgery on April 1, 2014, and
described left arm examination findings, noting dysesthetic symptoms in the medial forearm,
paresthesias in the distribution of the ulnar nerve over the hand and fingers, and a positive
Tinel’s at the wrist. Dr. Jander diagnosed ulnar neuropathy.
On December 12, 2016 appellant filed a claim for an additional schedule award (Form
CA-7). By letter dated December 13, 2016, OWCP noted that she had previously received a
schedule award for three percent permanent impairment of the right lower extremity. It informed
appellant of the medical evidence needed to support her claim.
In a December 19, 2016 response, appellant requested that OWCP send her for an
impairment evaluation.
2

A.M.A., Guides (6th ed. 2009).

3

Docket No. 16-0475 (issued July 14, 2016).

2

By decision dated January 17, 2017, OWCP denied appellant’s claim for an additional
schedule award. It noted that the medical evidence of record did not establish right lower
extremity permanent impairment greater than the three percent previously awarded.
LEGAL PRECEDENT
It is the claimant’s burden of proof to establish that he or she sustained a permanent
impairment of a scheduled member or function as a result of any employment injury.4
The schedule award provisions of FECA5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions issued
after May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate schedule awards.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the diagnosed condition is Class of Diagnosis (CDX), which
is then adjusted by grade modifiers based on Functional History (GMFH), Physical Examination
(GMPE), and Clinical Studies (GMCS).10 The net adjustment formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).11 Under Chapter 2.3, evaluators are directed to provide
reasons for their impairment rating choices, including choices of diagnoses from regional grids
and calculations of modifier scores.12 Section 16.2a of the A.M.A., Guides, provides that if the
class selected is defined by physical examination findings or clinical studies results, these same
findings may not be used as grade modifiers to adjust the rating.13
4

See Tammy L. Meehan, 53 ECAB 229 (2001).

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
Supra note 2 at 3, section 1.3, “The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.”
9

10

Id. at 494-531.

11

Id. at 521.

12

Id. at 23-28.

13

Id. at 500.

3

ANALYSIS
The Board finds that appellant has not established impairment greater than three percent
for the right leg, for which she previously received a schedule award. Dr. Oliver and Dr. Jander
provided the only medical evidence not previously reviewed by the Board. Neither physician,
however, provided an impairment evaluation. There is, therefore, no probative medical evidence
establishing a greater degree of impairment to the right leg.14
On appeal appellant maintains that the record establishes entitlement to a left upper
extremity schedule award. The January 17, 2017 OWCP schedule award decision, however,
does not include a specific finding regarding appellant’s left upper extremity. The Board’s
jurisdiction is limited to reviewing final decisions of OWCP.15
Appellant further asserts on appeal that OWCP should send her for an impairment
evaluation. However, it is her burden of proof to establish that she has permanent impairment or
increased impairment of a scheduled member or function as a result of any employment injury.16
Finally, appellant also asserts that OWCP procedures do not require application of the
sixth edition of the A.M.A., Guides. However, OWCP’s procedures provide and the Board has
long held that for decisions issued after May 1, 2009, the sixth edition of the A.M.A., Guides is
used to calculate schedule awards.17
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established more than three percent permanent
impairment of the right leg for which she previously received a schedule award.

14

See M.P., Docket No. 15-0383 (issued July 1, 2015).

15

20 C.F.R. § 501.2(c); see J.B., Docket No. 09-2191 (issued May 14, 2010).

16

See supra note 4.

17

B.M., Docket No. 09-2231 (issued May 14, 2010); see supra note 9.

4

ORDER
IT IS HEREBY ORDERED THAT the January 17, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 27, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

